                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                            NO.   5:18-CR-00104-D

UNITED STATES OF AMERICA

                v.

WOODIE LAMONT HERRING

                                ORDER OF FORFEITURE

      WHEREAS,       pursuant    to   the   entry   of   a   Memorandum   of   Plea

Agreement by the defendant on July 23, 2018, and further evidence

of r~cord as presented by the Government, the Court finds that the

following property is hereby forfeitable pursuant to 18 U.S.C.                    §


924 (d) (1),     made applicable      to this proceeding by virtue of 28

U.S.C.      §   246l(c),   as   firearms    and   ammunition used    in knowing

violations of 18 U.S.C. §§ 922(g) (1) and 924, to wit:

      (a)       Smith & Wesson .38 caliber revolver, serial no. 1J30533,

and

      (b)       Any and all related ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b) (3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.        That based upon the Memorandum of Plea Agreement as to

the defendant Woodie Lamont Herring, the United States is hereby


                                            1
authorized to seize the above-stated personal property, and it is

hereby forfeited to the United States for disposition in accordance

with the law,     including destruction, as allowed by Fed. R. Crim.
                                          I
P. 32.2(b) (3).    In accordance with Fed. R. Crim. P. 32.2(b) (4) (A),

this Order shall be final as to the defendant upon entry.

     2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk is hereby    dir~cted    to send copies of this Order

to all counsel of record.

     so ORDERED.     This M_ day of      Nave 111\6 0 .,,,   I   2018.




                            JAMS C. DEVER/'III
                                 United States District Judge




                                    2
